Brown, Judge:
These appeals to reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto.
It is stipulated by and between Brooks and Brooks, Attorneys for the Plaintiff, and the Assistant Attorney General, Attorney for the United States, Defendant, that the price at the time of exportation of the involved merchandise to the United States, at which such merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, in packed condition ready for shipment to the United States, was the invoiced value of the said merchandise, and there is no higher foreign value.
It is further stipulated that the issue involved in this reappráisement is the same as the issue involved in reappraisements 113935-A, etc., of Frederick H. Cone & Co. Inc., decided by the Second Division of this Court on October 18, *6611938, and the record in Reappraisement 113935-A, etc., may be incorporated herein, and Reappraisement 124233-A, 124234-A and 124235-A are submitted for decision.
In harmony with the stipulation I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such values are the invoiced values. Judgment will be rendered accordingly.